Exhibit 10.1


 
Stock Purchase Agreement




Dated as of May 12, 2011




By and Among




Siwei Wang


And


Peter Reichard


and


Peter Coker


and


Europa Acquisition IV, Inc.
 
 
1

--------------------------------------------------------------------------------

 
 
Table of Contents
 

   
Section 1. Construction and Interpretation
3
1.1. Principles of Construction.
3
Section 2.  The Transaction
4
2.1. Purchase Price:
4
2.2. Transfer of Shares and Terms of Payment:
4
2.3. Closing.
4
Section 3.  Representations and Warranties
4
3.1. Representations and Warranties of the Sellers:
4
3.2. Covenants of the Sellers and the Company.
7
Section 4.  Miscellaneous
9
4.1. Expenses.
9
4.2. Governing Law.
9
4.3. Resignation of Old and Appointment of New Board of Directors and Officers.
9
4.4. Disclosure.
9
4.5. Notices.
10
4.6. Parties in Interest.
10
4.7. Entire Agreement.
10
4.8. Amendments.
11
4.9. Severability.
11
4.10. Counterparts.
11

 
 
2

--------------------------------------------------------------------------------

 
 
Stock Purchase Agreement


This stock purchase agreement (“Agreement”), dated as of May _, 2011, is entered
into by and among Europa Acquisition IV, Inc. (“Europa Acquisition” or the
“Company”) and Peter Reichard and Peter Coker, (each a “Seller” and
collectively, the “Sellers”), and Siwei Wang (“Purchaser” and together with the
Company and the Sellers, the “Parties”).


W i t n e s s e t h:
 
Whereas, the Sellers, are shareholders of Europa Acquisition, a corporation
organized and existing under the laws of the State of Nevada, who own and/or
control in the aggregate 100,000 shares of the Company, which represents 100% of
the issued and outstanding common shares of the Company; and


Whereas, the Purchaser desires to acquire all of such shares of the Company for
$27,500.
 
Now, Therefore, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Sellers of such
common stock of the Company to the Purchaser:


Section 1. Construction and Interpretation


1.1. Principles of Construction.
 
(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified.  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The term
“including” is not limiting and means “including without limitations.”


(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c) The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.
 
(d) This Agreement is the result of negotiations among and has been reviewed by
each Party’s counsel.  Accordingly, this Agreement shall not be construed
against any Party merely because of such Party’s involvement in its preparation.
 
(e) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.


 
3

--------------------------------------------------------------------------------

 
 
Section 2.  The Transaction


2.1. Purchase Price.
 
The Sellers hereby agree to sell to the Purchaser, and the Purchaser, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Sellers
100,000 common shares of the capital stock of Europa Acquisition (the “Acquired
Shares”) for a total  purchase price of $27,500 (the “Purchase Price”), payable
in full to the Sellers according to the terms of this Agreement, in United
States currency as directed by the Sellers at Closing.


2.2. Transfer of Shares and Terms of Payment.
 
In consideration for the transfer of the Acquired Shares by the Sellers to the
Purchaser, the Purchaser shall pay the Purchase Price in accordance with the
terms of this Agreement.  Transfer of the shares and payment thereof shall be in
the following manner:


i) Upon execution of this Agreement, the Purchaser shall transfer $27,500
(“Payment”) to Anslow & Jaclin, LLP (the “Escrow Agent”).


 
ii) Simultaneously with the transfer of the Payment, the Sellers shall deliver
to the Escrow Agent, the certificates for the Acquired Shares duly endorsed for
transfer to be released and delivered to the Purchaser upon receipt of the
Payment by the Escrow Agent.

 
2.3. Closing.


Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before 5:00 P.M. EST on May 10,
2011 (the “Closing Date”).
 
Section 3.  Representations and Warranties


3.1. Representations and Warranties of the Sellers and the Company. The Sellers
and the Company hereby make the following representations and warranties to the
Purchaser:


3.1.1           The Company is a corporation duly organized and validly existing
under the laws of the State of Nevada and has all corporate power necessary to
engage in all transactions in which it has been involved, as well as any general
business transactions in the future that may be desired by its directors.


3.1.2           The Company is in good standing with the Secretary of State of
Nevada.


3.1.3           Prior to or at Closing, all of the Company’s outstanding debts
and obligations shall be paid off (at no expense or liability to the Purchaser)
and the Seller shall provide evidence of such payoff to the Purchaser’
reasonable satisfaction.  Should the Purchaser discover any obligation of the
Company that was not paid prior to the Closing Date, the Sellers undertake to
indemnify the Purchaser for any and all such liabilities, whether outstanding or
contingent at the time of Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
3.1.4           The Company will have no assets or liabilities at the Closing
Date.


3.1.5           The Company is not subject to any pending or threatened
litigation, claims or lawsuits from any party, and there are no pending or
threatened proceedings against the Company by any federal, state or local
government, or any department, board, agency or other body thereof.


3.1.6           The Company is not a party to any contract, lease or agreement
which would subject it to any performance or business obligations after the
Closing.


3.1.7           The Company does not own any real estate or any interests in
real estate.


3.1.8           The Company is not liable for any taxes, including income, real
or personal property taxes, to any governmental or state agencies
whatsoever.  The Company has timely filed all income, real or personal property,
sales, use, employment or other governmental tax returns or reports required to
be filed by it with any federal, state or other governmental agency and all
taxes required to be paid by the Company in respect of such returns have been
paid in full.  None of such returns are subject to examination by any such
taxing authority and the Company has not received notice of any intention to
require the Company to file any additional tax returns in any jurisdiction to
which it may be subject.
 
3.1.9           The Company, to the actual knowledge of Sellers, is not in
violation of any provision of laws or regulations of federal, state or local
government authorities and agencies.


3.1.10           The Sellers either are or on the Closing Date will be, the
lawful owners of record of the Acquired Shares, and the Sellers presently have,
and will have at the Closing Date, the power to transfer and deliver the
Acquired Shares to the Purchaser in accordance with the terms of this
Agreement.  The delivery to the Purchaser of certificates evidencing the
transfer of the Acquired Shares pursuant to the provisions of this Agreement
will transfer to the Purchaser good and marketable title thereto, free and clear
of all liens, encumbrances, restrictions and claims of any kind.


3.1.11           There are no authorized shares of the Company other than
100,000,000 common shares and 10,000,000 preferred shares, and there are no
issued and outstanding shares of the Company other than 100,000 common
shares.  Sellers at the Closing Date will have full and valid title to the
Acquired Shares, and there will be no existing impediment or encumbrance to the
sale and transfer of the Acquired Shares to the Purchaser; and on delivery to
the Purchaser of the Acquired Shares being sold hereby, all of such Shares shall
be free and clear of all liens, encumbrances, charges or assessments of any
kind; such Shares will be legally and validly issued and fully paid and
non-assessable shares of the Company’s common stock; and all such common stock
has been issued under duly authorized resolutions of the Board of Directors of
the Company.


3.1.12           All issuances of the Company of the shares in their common
stock in past transactions have been legally and validly effected, without
violation of any preemptive rights, and all of such shares of common stock are
fully paid and non-assessable.
 
 
5

--------------------------------------------------------------------------------

 
 
3.1.13           There are no outstanding subscriptions, options, warrants,
convertible securities or rights or commitments of any nature in regard to the
Company’s authorized but unissued common stock or any agreements restricting the
transfer of outstanding or authorized but unissued common stock. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
shareholders.


3.1.14           There are no outstanding judgments, liens or any other security
interests filed against the Company or any of its properties.


3.1.15           The Company has no subsidiaries.


3.1.16           The Company has no employment contracts or agreements with any
of its officers, directors, or with any consultants; and the Company has no
employees or other such parties.


3.1.17           The Company has no insurance or employee benefit plans
whatsoever.


3.1.18           The Company is not in default under any contract, or any other
document.


3.1.19           The Company has no outstanding powers of attorney and no
obligations concerning the performance of the Sellers concerning this Agreement.


3.1.20           The execution and delivery of this Agreement, and the
subsequent closing thereof, will not result in the breach by the Company or the
Sellers of (i) any agreement or other instrument to which they are or have been
a party or (ii) the Company’s Articles of Incorporation or Bylaws.


3.1.21           All financial and other information which the Company and/or
the Sellers furnished or will furnish to the Purchaser, including information
with regard to the Company and/or the Sellers contained in the SEC filings filed
by the Company since its inception (i) is true, accurate and complete as of its
date and in all material respects except to the extent such information is
superseded by information marked as such, (ii) does not omit any material fact,
not misleading and (iii) presents fairly the financial condition of the
organization as of the date and for the period covered thereby.


3.1.22           The common stock of the Company is registered under Section
12(g) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
and there are no proceedings pending to revoke or terminate such
registration.  Since the date of the common stock's registration under the
Exchange Act, the Company has filed all reports with the Securities and Exchange
Commission required to be filed by the Exchange Act, including its Quarterly
Report on Form 10-Q for March 31, 2011, and all such reports were filed timely.


The representations and warranties herein by the Sellers shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date.


The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.
 
 
6

--------------------------------------------------------------------------------

 
 
3.2. Covenants of the Sellers and the Company.


From the date of this Agreement and until the Closing Date, the Sellers and the
Company covenant the following:


3.2.1           The Sellers will, to the best of their respective abilities,
preserve intact the current status of the Company as an issuer registered under
Section 12(g) of the 1934 Exchange Act.


3.2.2           The Sellers will furnish Purchaser with all corporate records
and documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser.


3.2.3           The Company will not enter into any contract or business
transaction, merger or business combination, or incur any further debts or
obligations without the express written consent of the Purchaser.


3.2.4           The Company will not amend or change its Articles of
Incorporation or Bylaws, or issue any further shares or create any other class
of shares in the Company without the express written consent of the Purchaser.


3.2.5           The Company will not issue any stock options, warrants or other
rights or interests in or to its shares without the express written consent of
the Purchaser.


3.2.6           The Sellers will not encumber or mortgage any right or interest
in their shares of the common stock being sold to the Purchaser hereunder, and
also they will not transfer any rights to such shares of the common stock to any
third party whatsoever.


3.2.7           The Company will not declare any dividend in cash or stock, or
any other benefit.


3.2.8           The Company will not institute any bonus, benefit, profit
sharing, stock option, pension retirement plan or similar arrangement.


3.2.9           At Closing, the Company and the Sellers will obtain and submit
to the Purchaser resignations of current officers and directors.


3.2.10           The Sellers agree to indemnify the Purchaser against and to pay
any loss, damage, expense or claim or other liability incurred or suffered by
the Purchaser by reason of the breach of any covenant or inaccuracy of any
warranty or representation contained in this Agreement.


3.3           Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Sellers:
 
 
7

--------------------------------------------------------------------------------

 
 
3.3.1           The Purchaser has the requisite power and authority to enter
into and perform this Agreement and to purchase the shares being sold to it
hereunder.  The execution, delivery and performance of this Agreement by such
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action, and no further
consent or authorization of such Purchaser is required.  This Agreement has been
duly authorized, executed and delivered by such Purchaser and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
such Purchaser enforceable against such Purchaser in accordance with the terms
thereof.


3.3.2           The Purchaser is, and will be at the time of the execution of
this Agreement, an “accredited investor”, as such term is defined in Regulation
D promulgated by the Commission under the Securities Act of 1933, as amended
(the “1933 Act”), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchaser to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  The Purchaser has the authority and is duly and legally qualified
to purchase and own shares of the Company.  The Purchaser is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on the signature page hereto regarding the
Purchaser is accurate.


3.3.3           On the Closing Date, such Purchaser will purchase the Acquired
Shares pursuant to the terms of this Agreement for its own account for
investment only and not with a view toward, or for resale in connection with,
the public sale or any distribution thereof.


3.3.4           The Purchaser understands and agrees that the Acquired Shares
have not been registered under the 1933 Act or any applicable state securities
laws, by reason of their issuance in a transaction that does not require
registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Purchaser contained herein), and that such
Acquired Shares must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.  In any event, and subject to compliance with
applicable securities laws, the Purchaser may enter into lawful hedging
transactions in the course of hedging the position they assume and the Purchaser
may also enter into lawful short positions or other derivative transactions
relating to the Acquired Shares, or interests in the Acquired Shares, and
deliver the Acquired Shares, or interests in the Acquired Shares, to close out
their short or other positions or otherwise settle other transactions, or loan
or pledge the Acquired Shares, or interests in the Acquired Shares, to third
parties who in turn may dispose of these Acquired Shares.


3.3.5           The Acquired Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.”
 
 
8

--------------------------------------------------------------------------------

 
 
3.3.6           The offer to sell the Acquired Shares was directly communicated
to such Purchaser by the Company.  At no time was such Purchaser presented with
or solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.


3.3.7           Such Purchaser represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such Purchaser
otherwise notifies the Company prior to the Closing Date shall be true and
correct as of the Closing Date.


3.3.8           The foregoing representations and warranties shall survive the
Closing Date and for a period of one year thereafter.


Section 4.  Miscellaneous


4.1. Expenses.


Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement.


4.2. Governing Law.
 
The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.


4.3. Resignation of Old and Appointment of New Board of Directors and Officers.
 
The Company and the Sellers shall take such corporate action(s) required by
Europa Acquisition's Articles of Incorporation and/or Bylaws to (a) appoint the
below named persons to their respective positions, to be effective on the
eleventh day following the Closing Date, and (b) obtain and submit to the
Purchaser, together with all required corporate action(s) the resignation of the
current board of directors, and any and all corporate officers and check signers
as of the Closing Date.


Name
Position
Siwei Wang
Director, President and CEO

 
4.4. Disclosure.


The Sellers and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld.
 
 
9

--------------------------------------------------------------------------------

 
 
4.5. Notices.
 
Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:


If to Sellers, to:


Peter Reichard
 
 
If to the Company:


Europa Acquisition IV, Inc.




With a copy to (which shall not constitute notice):


Anslow & Jaclin, LLP
195 Route 9, Suite 204
Manalapan, NJ 07726


If to the Purchaser, to:


Siwei Wang




With a copy to (which shall not constitute notice):
 
Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.


4.6. Parties in Interest.
 
This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.


4.7. Entire Agreement.
 
This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.
 
 
10

--------------------------------------------------------------------------------

 
 
4.8. Amendments.


This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.


4.9. Severability.
 
In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.


4.10. Counterparts.
 
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement.  When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals.  The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.




[-signature page follows-]
 
 
11

--------------------------------------------------------------------------------

 


In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.




Company:


Europa Acquisition IV, Inc.




By: /s/ Peter Reichard
Name: Peter Reichard
Title: Chief Executive Officer
 
Sellers:


By: /s/ Peter Reichard
Name: Peter Reichard, Individually
 
By: /s/ Peter Coker
Name: Peter Coker, Individually
 
Purchaser:



By: /s/ Siwei Wang
Name: Siwei Wang, Individually


 

12

--------------------------------------------------------------------------------